Citation Nr: 0600994	
Decision Date: 01/12/06    Archive Date: 01/19/06	

DOCKET NO.  05-00 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a skin disability.


INTRODUCTION

The veteran served on active military duty from September 
1969 to September 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  Specifically, in that decision, the RO 
denied service connection for a skin disability.  Following 
receipt of notification of that determination, the veteran 
perfected a timely appeal with respect to the above noted 
issue.



FINDINGS OF FACT

1.  A chronic skin disability was not manifest during 
service.

2.  There is no post service clinical confirmation of a 
current skin disability which may be attributed to the 
veteran's active service.


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The VCAA imposes obligations on 
VA in terms of its duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 and 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).

In the present case, VA has satisfied its duty to notify by 
means of a February 2004 letter to the veteran.  This letter, 
as well as the statements of the case and supplemental 
statements of the case issued to the veteran, informed him of 
what evidence was required to substantiate his claim, and of 
his and VA's respective duties for obtaining evidence.  In 
addition, the February 2004 letter informed the veteran of 
his opportunity to submit any other information or evidence 
that he thinks would support his claim.

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on the claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also, Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  This requirement was complied with in the 
present case, where the VCAA notification letter was 
furnished to the veteran in February 2004, prior to the 
initial denial of the service connection claim on appeal in 
August 2004.  

As noted above, the notice provided to the veteran is in 
compliance with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  He has been provided every opportunity 
to submit evidence and argument in support of his claim, to 
respond to VA notices, and to otherwise participate 
effectively in the processing of his claim.  The purpose 
behind the notice requirement has therefore been satisfied.  
For these reasons, the Board finds that it may proceed to 
finally decide this appeal without risk of prejudice to the 
appellant.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(c)(d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2005).  

The veteran's service medical records have been obtained and 
post service clinical data have been reviewed.  Further, the 
veteran has indicated that further attempts to secure post 
service clinical treatment is futile, as one of the providers 
is now deceased and another provider has moved with no 
forwarding location known.  The veteran was also accorded a 
VA examination during the current appeal.  VA has, therefore, 
satisfied the "duty to assist" provisions of the VCAA.  

II.  The Merits of the Veteran's Claim

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2005).

The veteran asserts that he incurred a chronic skin 
disability during service and that he has had treatment and 
recurrent outbreaks of skin pathology since his separation 
from service.  The veteran's spouse has submitted statements 
which essentially assert that since 1983 she has observed the 
veteran to be suffering from recurrent, chronic skin 
pathology.  She also indicated that attempts to obtain post 
service clinical data had been entirely unsuccessful.  

A review of the veteran's service medical records discloses 
that in January 1970, the veteran was treated for cellulitis 
of the right index finger, which was lanced and cleared 
without complications.  In October 1970, the veteran was 
hospitalized for 7 days for treatment of athlete's foot and 
cellulitis of the right foot which responded well to 
treatment and was cleared upon discharge from 
hospitalization.  At separation, no pertinent skin disability 
was noted.

The veteran was accorded a VA examination in August 2004 for 
multiple system review.  At that time, it was noted that the 
veteran's skin was entirely normal, with no blemishes, 
lesions, skin breakdowns, ulcerations, discoloration, or 
callus formation.  Although at a November 2004 VA outpatient 
treatment session the veteran reported having a history of a 
chronic skin rash, this report provided no competent evidence 
of skin pathology.  In fact, none of the medical records 
contained in the claims folder reflect treatment for a skin 
disorder.  

The Board acknowledges that the veteran has not been accorded 
a specific VA dermatologic examination with respect to his 
claim.  However, the Board declines to remand this service 
connection issue to obtain a medical nexus opinion.  Although 
the service medical records do contain a notation for 
treatment of skin disability, none was noted on separation 
examination and no skin pathology, whatsoever, was found on 
VA examination in August 2004 and subsequent post-service 
outpatient treatment records.

Clearly, the claims folder contains no competent evidence 
supporting a finding of the existence of a current chronic 
skin disability.  In the absence of such clinical 
confirmation, the Board finds that a preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin disability.  The doctrine of reasonable 
doubt, is therefore, not for application.  See 38 U.S.C.A. 
§ 5107(b) (West 2002).


ORDER

The claim of entitlement to service connection for a skin 
disability is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


